UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6014


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COURTNEY OMAR BOYD, a/k/a Omar,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:06-cr-00005-MSD-FBS-3)


Submitted:   May 18, 2016                     Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Courtney Omar Boyd, Appellant Pro Se.     Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Courtney Omar Boyd appeals from the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion to reduce his

sentence.     Our review of the record reveals that the district

court did not err in denying Boyd’s motion.               Accordingly, we

affirm the district court’s order.         United States v. Boyd, No.

4:06-cr-00005-MSD-FBS-3 (E.D. Va. Dec. 18, 2015).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.


                                                                    AFFIRMED




                                      2